Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amy Bizon-Copp (860-286-2929) on 01/21/2022.

The application has been amended as follows: 
In claim 1 at line 3, insert --the inner case comprising:
a vertical portion and an inclined portion which extends from the vertical portion,-- between “stage,” and “defining”.
In claim 1 at line 3, “defining” had been deleted.
In claim 1 at line 3, insert -- to which the stage is exposed and through which a laser light from a laser irradiator travels to a target substrate on the stage,-- between “space” and “and”.
In claim 1 at line 5, insert -- connected to the inclined portion of the inner case, the outer case—between “case” and “comprising”.
In claim 1 at line 14, insert -- on the outer case and—between “injector” and “in”.
In claim 3 at line 3, “a” has been deleted and replaced by –the--.
In claim 3 at line 6, “an” has been deleted and replaced by –the--.
In claim 14 at line 8, insert --the inner case comprises:
a vertical portion and an inclined portion which extends from the vertical portion,-- between “stage,” and “defining”.
In claim 14 at line 8, “defining” had been deleted.
In claim 14 at line 8, “an internal space” has been deleted and replaced by –the internal space,--.
In claim 14 at line 21, insert -- on the outer case and—between “injector” and “in”.
In claim 16 at line 3, “a” has been deleted and replaced by –the--.
In claim 16 at line 6, “an” has been deleted and replaced by –the--.

Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a particle removal device comprising:
the inner case comprising:
a vertical portion and an inclined portion which extends from the vertical portion,
an internal space to which the stage is exposed and through which a laser light from a laser irradiator travels to a target substrate on the stage, and 
a first discharge opening which is in fluid connection with the internal space and at a distal end of the inner case;
an outer case connected to the inclined portion of the inner case,
an air injector on the outer case and
claim 14, a laser cutting apparatus comprising:
defining an internal space of the particle removal device to which the stage is exposed and through which a laser light from a laser irradiator travels to the target substrate disposed on the stage;
the inner case comprises:
a vertical portion and an inclined portion which extends from the vertical portion,
the internal space, and 
a first discharge opening which is in fluid connection with the internal space and at a distal end of the inner case;
an air injector on the outer case and

The closest references are Dau-Wanho (KR 10-1485062), Park-YK (KR 10-1552562), Doyle (US 2020/0147633), Schneider (US-20100236583), Kosmowski (US-20090314753), Sadaki (US-20080210675), Murase (US-7863542), Guttler (US-6531682), Johnson (US-5254834), Etcheparre (US-4942284), PUSCHMANN (DE-102015118486), BYRD (GB-2342883-), Nakao (JP-2001150177), Doge (JP-09281296), Nakajima (JP-09271979), Ishigaki (WO-2013027398), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Schneider (US-20100236583), Kosmowski (US-20090314753), Sadaki (US-20080210675), Murase (US-7863542), Guttler (US-6531682), Johnson (US-5254834), Etcheparre (US-4942284), PUSCHMANN (DE-102015118486), BYRD (GB-2342883-), Nakao (JP-2001150177), Doge (JP-09281296), Nakajima (JP-09271979), Ishigaki (WO-2013027398).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761